Citation Nr: 1037040	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-13 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1946 to July 
1959, with prior active service.  He died in December 2003.  The 
appellant's claim is that she is the Veteran's unremarried 
surviving spouse and that his death was due to consequences of a 
service-connected disability, polio incurred in service.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied the issue on appeal.  

In August 2007, the appellant testified before the undersigned 
Veterans Law Judge.  In February 2008, additional evidence was 
received in the form of a VA expert medical opinion, discussed in 
detail below.  The appellant was notified of the additional 
evidence and offered the opportunity to submit additional 
evidence or argument and/or to have the case reconsidered by the 
RO.  In March 2008, the appellant submitted further evidence and 
stated that she preferred the Board to proceed with adjudication 
of the appeal.  She waived her right to have the additional 
evidence reviewed by the RO.  Thus, the Board will proceed.  See 
Thurber v. Brown, 5 Vet. App. 119 (1993).




FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in 
effect for degenerative disc disease, rated 40 percent disabling, 
and status post poliomyelitis with weakness of abdominal 
musculature, rated 10 percent disabling.  

2.  The Veteran died in December 2003; the death certificate 
lists the immediate cause of death as cardiac arrest, of minutes' 
duration, and end stage chronic obstructive pulmonary disease 
(COPD), of years' duration, as the underlying condition leading 
to the immediate cause.  Bladder cancer was listed as another 
significant condition contributing to death but not resulting in 
the underlying cause. 

3.  The preponderance of the competent evidence is against 
relating the Veteran's death to service-connected disability, 
service, or any incident thereof.


CONCLUSION OF LAW

The Veteran's death was not proximately due to or the result of 
service-connected disability, his military service, or any 
incident thereof.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a claim of service connection for the cause of the Veteran's 
death, evidence must be presented which in some fashion links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).  In short, 
evidence must be presented showing that a service-connected 
disability is either the principal or the contributory cause of 
death.  38 C.F.R. § 3.312.  A service-connected disability is the 
principal cause of death when that disability, "singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312.  A contributory cause of death must be causally 
connected to death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  Id.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffered from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).   

In the instant case, the Board observes that medical evidence 
would be required to substantiate the alleged connection between 
the Veteran's death and service.  It is important to note that a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(which holds that a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter).  Because of a conflict in the 
medical evidence on the medical nexus issue in this case, the 
Board solicited an expert opinion from Dr. TJK, a VHA expert in 
pulmonary medicine, in the VA Health Care System.  This opinion 
was received in February 2008.

As noted, the appellant claims that the Veteran's death was 
caused by in-service polio weakening his abdominal muscles and 
thereby his ability to fight his COPD.  At her hearing before the 
undersigned in August 2007, she testified that she married the 
Veteran in 1956 and that during their entire marriage, he always 
had trouble breathing and was very weak.  He could not cough 
normally, and when he coughed, he had to hold his shoulder due to 
weakness from the polio.  If he leaned down, he could not get up 
(for the same reason).  He also regurgitated.  If he got colds, 
it was hard for him to clear his lungs of phlegm.  These problems 
worsened over the years.  He was prescribed inhalers and later, 
oxygen.  COPD was diagnosed in later in life, but prior to that, 
he was having the difficulty breathing and clearing his lungs.  
After this diagnosis, his condition became even more difficult.  
She felt that his COPD was, thus, aggravated by residuals of 
poliomyelitis.  Transcript of hearing at pp. 3-6.  She felt the 
Veteran's life was shortened by the effect of having both 
residuals of polio and COPD.  Transcript of hearing at p. 7.  She 
did not know of any connection between his death and his other 
service-connected disability, degenerative disc disease.  
Transcript of hearing at pp. 10-11.  

The service medical records show that the Veteran's polio was 
diagnosed in June 1949.  Thereafter, he received dispensations 
from performing certain physical exercises that required use of 
the abdominal muscles, such as sit-ups from a lying position, 
raising the legs vertically from a supine position, etc.  At 
discharge and reenlistment examination in August 1954, neurologic 
examination was said to be abnormal due to weaknesss of abdominal 
muscles.  The Veteran was unable to sit up or to elevate his 
feet, as residuals of polio.  He also had slight weakness of the 
shoulder muscles.  At retirement medical examination in April 
1959, the abdomen and viscera were said to be abnormal due to 
weakness of abdominal muscles secondary to polio.  Mild 
disfigurement and negligible limitation of normal motion and 
dexterity were noted.  The lungs and chest were said to be 
normal.  

Service connection was granted in May 1976 for status post 
anterior poliomyelitis with weakness of the abdominal 
musculature, rated 10 percent from December 1975.   

The Veteran underwent carotid artery surgery and received a 
pacemaker in January 1995.  See Authorization and Consent to 
Release Information to the VA, March 2003.  Although it is not 
clear precisely when COPD was diagnosed, in August 1995, the 
Veteran was advised to see a pulmonologist if an endoscopy did 
not explain his coughing and fatigability.  A computerized 
tomography in May 1999 indicated that changes in the lower lungs 
suggested COPD.  Also in May 1999, ELK, M.D., an oncologist, 
provided an impression of superficial muscle invasion by 
papillary transitional cell carcinoma of the bladder.  In June 
1999, his bladder and prostate were removed.  Id.  In 
November 2000, the presence of COPD, adequately controlled, and 
that the Veteran was a smoker, were noted.  In July 2001, his 
urethra was removed.  Id.  In January 2003, he was treated for 
pneumonia.  VA neurological examination in April 2003 detailed 
his residuals of polio but, significantly, noted no diminution of 
breathing or coughing ability due to those residuals.  

In May 2003, the Veteran was hospitalized for jaundice due to a 
soft tissue mass.  He was placed on a "NO CODE" status at his 
request.  It was determined that he had metastatic bladder cancer 
with a poor prognosis, due to the overwhelming malignancy that he 
was facing.  In August 2003, a private oncologist noted that the 
Veteran had tremendous fatigue and had developed dyspnea while on 
chemotherapy.  His pleural effusion had worsened.  It was unclear 
whether the drugs or the cancer were causing most of his systemic 
symptoms.  In September 2003, his private oncologist noted that 
chemotherapy had ceased because of poor tolerance.  He had also 
developed a malignant right pleural effusion.  He was stable on 
supplemental oxygen, had declined Hospice services, and received 
supportive oncologic care.  In two different letters in November 
2003, the oncologist reported that the Veteran had more dyspnea, 
and had suffered a pneumohydrothorax.  The clinical picture was 
consistent with trapped lung phenomena.  He had a very limited 
life expectancy of less than 6 months.

As noted, the Veteran died in December 2003.  The death 
certificate lists the immediate cause of death as cardiac arrest, 
of minutes' duration, and lists end stage chronic obstructive 
pulmonary disease (COPD), of years' duration, as the underlying 
condition leading to the immediate cause.  Bladder cancer was 
listed as another significant condition contributing to death but 
not resulting in the underlying cause.  At the time of the 
Veteran's death, service connection was in effect for 
degenerative disc disease, rated 40 percent disabling, and status 
post poliomyelitis with weakness of abdominal musculature, rated 
10 percent disabling.  

As per a June 2004 letter from the Veteran's family physician, 
Dr. KES, he treated the Veteran for the last 10 years of his 
life.  Dr. KES noted that the Veteran suffered from post-polio 
syndrome, which rendered the abdominal wall muscles weak and 
somewhat ineffective.  It was his opinion, reportedly to a 
reasonable degree of medical certainty, that the post-polio 
syndrome did contribute to the Veteran's pulmonary problems and 
complications.  In people who have normal, intact, abdominal 
musculature, the muscles are available to assist in coughing and 
clearing of mucus and sputum.  The Veteran lacked the musculature 
to adequately assist with clearance, as well as lacking the 
ability to utilize the musculature appropriately for accessory 
muscle use when he got into respiratory distress.  Dr. KES thus 
concluded that the Veteran's post-polio syndrome did contribute 
substantially to his chronic pulmonary disease problems.

Dr. AM, a VA neurologist, reviewed the Veteran's records in 
February 2006, to determine whether poliomyelitis caused 
abdominal muscle weakness that contributed to the Veteran's 
death.  He determined that limitation of breathing was mainly due 
to COPD, the aforementioned malignant pleural effusion requiring 
thoracocentesis, and pneumothorax.  The neurologist noted that 
the abdominal wall weakness was said by the records to have 
caused some bulging of the abdominal wall, and perhaps scoliosis 
secondary to muscle weakness.  However, no doctor other than Dr. 
KES, in 2004, had mentioned that it ever caused difficulty 
breathing or shortness of breath.  In the last 5-6 years of life, 
the Veteran suffered not only urinary/bladder cancer but also 
metastases to the liver, gallbladder region, and abdominal wall, 
where he had suffered from polio earlier.  This was said to be 
more likely to have compromised his ability to breathe.  
Therefore, the neurologist felt, there were several reasons for a 
cardiopulmonary death, and abdominal wall musculature was not 
likely to contribute to this.  Nonetheless, if the diaphragm 
muscle was really affected by polio, then it may have contributed 
directly to breathing ability.  However, because the three major 
reasons for the Veteran's death were the cardiac condition, the 
pulmonary condition, and the bladder cancer with metastasis, the 
neurologist ultimately opined that abdominal wall weakness did 
not contribute to the Veteran's death.  

As discussed above, the appellant testified before the 
undersigned in August 2007.  

In February 2008, a VA pulmonologist, TJK, M.D., reviewed the 
Veteran's records to opine, from a pulmonary perspective, whether 
post-polio syndrome contributed to death.  Dr. TJK noted that it 
was difficult to provide a definitive opinion in the absence of 
medical records to include pulmonary function tests, arterial 
blood gas results, and maximal inspiratory pressure and maximal 
expiratory pressure, that detailed the Veteran's condition just 
prior to death.  Based on the records near to death that were 
received, Dr. TJK formed the opinion that metastatic bladder 
cancer, not post-polio syndrome, was the most likely cause of 
death.  Dr. TJK therefore also opined that post-polio syndrome 
could not be considered a contributory cause of death, because of 
the absence of any known connection between post-polio syndrome 
and metastatic bladder cancer.  Dr. TJK further added that, in 
the absence of evidence of chronic hyercapnea, restrictive 
impairment, and abnormal maximal inspiratory and expiratory 
pressures, he would conclude with reasonable certainty that it 
would be very unlikely for post-polio syndrome to have 
substantially contributed to the Veteran's death under any 
circumstance.   

The Court of Appeals for Veterans Claims recently has observed 
that in U.S. District Courts, expert testimony may be received 
from a suitably qualified expert under the following conditions:  
(1) The testimony is based upon sufficient facts or data; (2) the 
testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods 
reliably to the facts of the case.  The Court noted that these 
are important, guiding factors to be used by the Board in 
evaluating the probative value of medical opinion evidence, and 
that its review of the Board's evaluation of competing medical 
opinions will be enhanced by their application.  Notwithstanding 
that medical professionals offering medical opinions in Veterans 
benefits cases do not typically testify subject to cross-
examination, the Court believed that these criteria were 
important indicators of the probity of medical opinions.  
Therefore, where the Board favors one medical opinion over 
another, the Court would review the Board's decision to determine 
whether these criteria have been met or properly applied.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), citing, Fed. 
R. Evid. 702.  

Therefore, the Board is tasked to apply the Nieves-Rodriguez case 
holding here, where there are multiple, conflicting medical 
opinions.  Here, there is persuasive medical evidence that 
sufficient data or facts do not exist to permit a reliable 
medical conclusion that post-polio syndrome contributed to death.  
Dr. AM, the VA neurological expert, did not feel there was 
sufficient data to warrant finding that the diaphragm muscle was 
really affected by polio, so as to have contributed directly to 
breathing ability.  It is particularly noted that only Dr. KES, 
in a posthumous opinion, so found, despite the Veteran's involved 
medical treatment history.  Dr. TJK, a pulmonologist, went 
further, stating that there was insufficient data, due to an 
absence of pulmonary function tests, arterial blood gas results, 
maximal inspiratory pressure and maximal expiratory pressure, 
etc., to detail the Veteran's condition just prior to death.  He 
further opined that, in the absence of data showing chronic 
hypercapnea, restrictive impairment, and abnormal maximal 
inspiratory and expiratory pressures, he was reasonably certain 
that it would be very unlikely for post-polio syndrome to have 
substantially contributed to the Veteran's death under any 
circumstance.  

The Board contrasts Drs. AM's and TJK's opinions with that of Dr. 
KES.  Dr. KES treated the Veteran for many years but apparently 
did not report upon post-polio residuals affecting his breathing 
until after his death.  It may be inferred, from the opinions of 
Drs. AM and TJK, that important pieces of data are lacking, which 
data are needed to properly draw a conclusion that post-polio 
residuals contributed to death.  Dr. TJK specifies the exact data 
that would be required.  Both VA expert physicians agree that the 
record in the claims file, at least, is insufficient to draw this 
conclusion.  For all of these reasons, the Board accords greater 
weight to the opinions of Drs. AM and TJK than to that of Dr. 
KES, apparently drawn upon insufficient data.  Because the Board 
is persuaded that there is an insufficient factual basis in the 
record to reliably conclude that post-polio residuals contributed 
to death, there is no reason to analyze the various physicians' 
principles and methods, or whether they have applied the 
principles and methods reliably to the facts of this case.  See 
Nieves-Rodriguez, supra.  Because the Board accords greater 
probative value to the opinions of Drs. AM and TJK than to that 
of Dr. KES, the preponderance of the evidence is against the 
claim, and it must be denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.312.

The appellant nonetheless feels that residuals of polio 
contributed to the Veteran's death.  While the appellant's 
credibility is not doubted, as a layperson, she is not competent 
to make this medical association herself.  See Bostain, supra.  
Nor is there evidence of continuity of symptomatology or any 
other evidentiary bases on which to infer polio-related or 
service-related aggravation or inducement of breathing difficulty 
and death.  See 38 C.F.R. § 3.303(b), (d).  For all of these 
reasons, the preponderance of the evidence is against the claim 
that the Veteran's death was related to his service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002).


VETERANS CLAIMS ASSISTANCE ACT

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in March 2004 that fully addressed all 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence. 

VA has a duty to assist in the development of the claim.  This 
duty includes assisting in the procurement of service medical 
records and pertinent treatment records and providing an expert 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The VA has obtained a VHA expert medical 
opinion on the medical issue pertinent to the case.  The 
appellant has affirmatively stated that desires the Board to go 
forward to decide this case.  Neither the appellant nor her 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


